Citation Nr: 0920723	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-35 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as depression, to include as secondary to 
service-connected dislocation of the left sternoclavicular 
joint with arthritis.

2.  Entitlement to a disability rating in excess of 20 
percent for dislocation of the left sternoclavicular joint 
(minor) with arthritis, also claimed as subluxation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1990 until 
June 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his left sternoclavicular joint 
disability is more severe than indicated by the current 20 
percent evaluation.  Specifically, in his July 2006 claim he 
requested a 50 percent evaluation due to subluxation of that 
joint.  Additionally, the Veteran contends, as reported in 
his July 2006 claim, that he developed depression secondary 
to his left shoulder disability.  

In his November 2007 VA Form 9, the Veteran reported that not 
all of his medical records were obtained and that the wrong 
dates were requested.  However, the Veteran did not specify 
what hospital and which dates he believed to be missing.  The 
RO/AMC should contact the Veteran and request that he clarify 
what records he contends have not been properly obtained.  

The record indicates that not all of the medical records 
identified by the Veteran have been associated with the 
claims file.  Specifically, in a September 2006 VA Form 21-
4142, the Veteran reported receiving treatment at the VA 
Medical Center (VAMC) in San Diego, California for the left 
shoulder, from March 1990 until April 1990.  Although the 
record indicates that the RO requested these records, 
including in October 2006, these records are not associated 
with the claims file.  The RO also added a notation to the 
October 2006 record request, dated December 2006, that the 
VAMC San Diego records are probably with the service 
treatment records, as the dates of treatment were included 
during the Veteran's time of service.  In October 2006, the 
RO also mailed a letter to the Veteran asking him to verify 
his dates of and place of treatment; the Veteran does not 
appear to have responded to that request.  However, neither 
medical records nor a negative reply indicating that there 
are no medical records has been provided by VAMC in San 
Diego.  VA has a statutory duty to assist a claimant in 
obtaining relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
VA to obtain.  See 38 C.F.R. § 3.159(c)(2) (2008).  On 
remand, these outstanding VA treatment records should be 
obtained. 

Additionally, the RO received medical records from the 
Lakeside Behavioral Health System in November 2008.  However, 
the letter from the medical records department reported that 
the medical records provided were from the last 5 years; 
records beyond five years would not be included unless 
otherwise specified.  In his September 2006 VA Form 21-4142, 
the Veteran reported that he had also received treatment for 
his depression there in June 1998 to July 1998, these records 
have not been obtained.  VA will make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, including an initial request and a 
follow-up request if the records are not received.  See 38 
C.F.R. § 3.159(c)(1) (2008).  On remand, these outstanding 
treatment records should be obtained. 

With respect to both of his claims, the record indicates that 
the Veteran receives treatment from VA for his left 
sternoclavicular joint disability and claimed depression.  
For example, in July 2006, the Veteran received treatment at 
the VAMC Memphis for left shoulder pain.  That same month, he 
also received psychological treatment.  VA medical records 
dated since August 2006 have not been associated with the 
claims file.  Additionally, the Veteran indicated being 
treated at the VAMC facilities in Memphis, Nashville, and 
Murfreesboro.  Given the nature of his present claims, the VA 
medical records are relevant and should be obtained.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
Veteran contends that he has depression secondary to his 
service-connected left shoulder disability.  The record shows 
diagnoses for various psychiatric disabilities.  On remand, 
he should be afforded an examination to determine if he has a 
psychiatric disability, to include depression, related to 
service or his service-connected left shoulder disability.  
When aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).  The examiner should, thus, also 
address whether the Veteran has a psychiatric disability that 
permanently worsened or was aggravated as a result of his 
service-connected left shoulder disability.

Finally, the last VA examination provided to the Veteran for 
his left sternoclavicular joint disability was in September 
2006.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the 
current level of disability is at issue for service-connected 
left shoulder disability, the Board finds that a 
contemporaneous examination of the Veteran's left shoulder is 
necessary to accurately assess his disability picture. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should contact the Veteran 
and request that he provide 
information regarding any missing 
medical records that he contends VA 
did not obtain.  The RO/AMC should 
also ask the Veteran to verify his 
dates of and place of treatment in 
regards to his claimed treatment at 
the VAMC in San Diego.

2.	The RO/AMC should obtain and 
associate with the claims file all 
outstanding records of treatment 
relating to the Veteran.  This 
specifically includes any additional 
records of VA treatment, including 
from the VAMCs in San Diego, Memphis, 
Nashville, and Murfreesboro, the 
private medical records from Lakeside 
Behavioral Health System from June 
1998 until July 1998, and any 
additional records identified by the 
Veteran on remand.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should be documented in the claims 
file, and the Veteran should be 
informed in writing.

3.	The RO/AMC should schedule the 
Veteran for a psychiatric 
examination.  The claims file and a 
copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report 
that the claims file was reviewed in 
conjunction with the examination.  

For any psychiatric disability found, 
the examiner should opine whether 
there is a 50 percent probability or 
greater that it is related to service 
or the Veteran's service-connected 
left shoulder disability.  If not, 
the examiner should indicate whether 
a psychiatric disability has 
undergone any permanent increase in 
severity due to the left service-
connected left shoulder disability, 
and if so, specify the degree of 
increase in severity over and above 
the preexisting base line of 
disability.  The examiner should 
provide the rationale for the opinion 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
state.

4.	The RO/AMC should schedule the 
Veteran for a joints examination by 
an appropriate medical professional 
to determine the current extent and 
severity of his left sternoclavicular 
joint disability.  
    
The examiner's findings should also 
specifically include range of motion, 
bone and/or cartilage impairment, the 
presence of any ankylosis, 
dislocation, and any other joint 
abnormalities for the disability.  If 
possible, the examiner should also 
consider any additional functional 
loss on use due to pain on motion or 
due to flare-ups and any marked 
interference with employment due to 
his disabilities.  

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the Veteran's claims file, 
or in the alternative the claims 
file, must be made available to the 
examiner for review in connection 
with the examination.

5.	When the development requested has 
been completed, the RO/AMC should 
review the case again on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




